Exhibit 10.18

 

SUMMARY OF SPLIT DOLLAR
LIFE INSURANCE PLANS

 

In 2003, CoBiz Inc.’s wholly owned subsidiary, CoBiz Bank, N.A. (the “Bank”),
began providing split dollar life insurance for senior officers of the Bank who
are designated by the Compensation Committee of its Board of Directors.  Under
those arrangements, the Bank purchases life insurance on each participant and is
the owner of the policy with all incidents of ownership.  The Bank and the
participant enter into an agreement obligating the Bank to maintain the
insurance and providing for the allocation of death benefits.  The beneficiaries
designated by the participant are entitled to receive a portion of the death
benefits equal to the lesser of (a) the participant’s annual salary for the most
recent calendar year in which the employee was in the active and full-time
employ of the Bank or (b) the excess of the total death benefit over the cash
value of the policy.  The balance of the death benefits are paid to the Bank. 
If the participant’s employment with the Bank terminates before normal
retirement age, except that the agreement shall not terminate if such separation
from service occurs as a result of the permanent disability of the employee or
such separation from service occurs within five years of a change of control,
the insurance is cancelled and the participant has no further rights under the
agreement.  If the participant retires at or after normal retirement age, the
insurance and the agreement (including the Bank’s obligation to pay the
insurance premiums) remain in place.

 

In 2005, the Compensation Committee of the Bank’s Board of Directors determined
to provide supplemental split dollar insurance to executive officers of the Bank
who are designated by that Committee.  All of the executive officers of the Bank
were participants in the split dollar insurance arrangements put in place in
2003 as described above.  Under the supplemental split dollar payments, the Bank
purchases life insurance on each participant and is the owner of the policy with
all incidents of ownership.  The Bank and the participant enter into an
agreement obligating the Bank to maintain the insurance and providing for the
allocation of death benefits.  The beneficiaries designated by the participant
are entitled to receive a portion of the death benefits equal to the lesser of
(a) ten times the participant’s annual salary at the time the arrangement is put
in place or (b) the excess of the total death benefit over the cash value of the
policy.  The balance of the death benefits are paid to the Bank.  Upon
termination of the participant’s employment (other than as a result of death),
whether before, at or after normal retirement age, the insurance is cancelled
and the participant has no further rights under the agreement.

 

All of the Named Executive Officers of CoBiz Inc. (i.e., the chief executive
officer and each of the four next most highly compensated executive officers
during 2004) are participants in both the basic and the supplemental split
dollar life insurance arrangements.  All of the Named Executive Officers are
also executive officers of the Bank.  They include the Chairman of the Board and
Chief Executive Officer of CoBiz Inc., the Vice Chairman of the Board of CoBiz
Inc., the President of CoBiz Inc., the Executive Vice President and CFO of CoBiz
Inc. and the Executive Vice President and Chief Credit Officer of the Bank.

 

Financial Designs, Ltd., a wholly-owned subsidiary of CoBiz Inc., serves as the
administrator of the split dollar life insurance arrangements.  The
administrator selects the insurance company that issues the policies and the
terms and conditions of such policies.  The

 

--------------------------------------------------------------------------------


 

Bank serves as the named fiduciary of the arrangements for purposes of the
Employee Retirement Income Security Act of 1974, as amended, and is responsible
for their overall supervision and management, all questions relating to the
interpretation of the agreements and all decisions pertaining to the review of
denials of benefit claims.

 

The expenses incident to the split dollar arrangements, including the
compensation of attorneys, advisors, actuaries, and other persons providing
technical and clerical assistance, are paid by the Bank.

 

The Bank may discontinue the practice of providing split dollar life insurance
to officers, or may change the terms on which such insurance is offered, at any
time, but cannot terminate or amend any agreement already entered into without
the consent of the participant.

 

The Bank’s policies of providing split dollar life insurance for selected senior
officers and supplemental split dollar life insurance for selected executive
officers have not been reduced to writing in formal plans, but may constitute
compensatory plans or arrangements for purposes of Item 601(10)(iii)(A) of
Regulation S-K.

 

2

--------------------------------------------------------------------------------